
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1

PURCHASE AGREEMENT

between

THE MILLS CORPORATION,

CLARION CRA SECURITIES, L.P.

and

ING CLARION REAL ESTATE INCOME FUND

dated as of

November 4, 2003

--------------------------------------------------------------------------------


PURCHASE AGREEMENT


        THIS PURCHASE AGREEMENT (this "Agreement") is entered into as of
November 4, 2003 by and among The Mills Corporation, a Delaware corporation (the
"Company"), ING Clarion Real Estate Income Fund, a closed-end management
investment company organized as a Delaware statutory trust ("Clarion Fund"), and
Clarion CRA Securities, L.P., a Delaware limited partnership ("Clarion") and
advisor to Clarion Fund.

        WHEREAS, as of the date hereof, the Company has outstanding 8,160,000
shares of its 8.75% Series E Cumulative Redeemable Preferred Stock, par value
$0.01 per share ("Series E Preferred Stock"); and

        WHEREAS, the Company desires to sell and issue to Clarion Fund, and
Clarion Fund desires to purchase from the Company, 385,000 shares of Series E
Preferred Stock.

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto hereby agree
as follows:

1.     PURCHASE; CLOSING

1.1.    Purchase of Series E Preferred Stock.

        Subject to the terms and conditions hereof, Clarion Fund hereby agrees
to purchase from the Company, and the Company agrees to sell to Clarion Fund
(the "Offering"), 385,000 shares of Series E Preferred Stock (the "Shares"). The
per share purchase price for the Shares will be $26.237 and the aggregate
purchase price for the Shares shall be equal to the per share price multiplied
by the number of Shares, or $10,101,245.00 (the "Purchase Price").

1.2.    Closing and Payment.

        (a)   Subject to the terms and conditions hereof, the payment for, and
the delivery of, the Shares (the "Closing") shall be made at the Company, or at
such other place as shall be agreed upon by the Company and Clarion Fund, at
11:00 A.M. (Eastern time) on November 5, 2003, or such other time not later than
ten business days after such date as shall be agreed upon by the Company and
Clarion Fund.

        (b)   Payment of the Purchase Price shall be made by Clarion Fund to the
Company by wire transfer of immediately available funds to a bank account
designated by the Company, against delivery to Clarion Fund of the Shares to be
purchased pursuant to the Offering.

--------------------------------------------------------------------------------



2.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        The Company hereby represents and warrants to Clarion and Clarion Fund
as follows:

2.1.    Registration of the Shares

        The Shares to be issued in connection with the Offering have been
registered with the Securities and Exchange Commission (the "Commission")
pursuant to a registration statement on Form S-3 (the "Registration Statement")
filed by the Company with the Commission, which Registration Statement was
declared effective by the Commission, and, to the Company's knowledge, no stop
order suspending the effectiveness of the Registration Statement or any part
thereof has been issued and no proceedings for that purpose have been initiated
or threatened by the Commission.

2.2.    Organization

        The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware. The Company has all
requisite corporate power and authority to own, operate, lease and encumber its
properties and carry on its business as described in the Prospectus (as
hereinafter defined) and to enter into this Agreement and to perform its
obligations hereunder

2.3.    Due Authorization

        This Agreement has been duly authorized, executed and delivered by the
Company and, assuming due authorization, execution and delivery by each of
Clarion and Clarion Fund, is enforceable against the Company in accordance with
its terms except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors'
rights generally or (ii) the availability of equitable remedies may be limited
by equitable principles of general applicability. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated herein have been duly authorized by all necessary actions on behalf
of the Company.

2.4.    Authorization of Shares

        The Shares have been duly authorized by the Company for issuance and
sale pursuant to this Agreement. Such Shares, when issued and delivered by the
Company pursuant to this Agreement against payment of the Purchase Price, will
be validly issued, fully paid and non-assessable, and will not be subject to
preemptive or other similar rights arising by operation of law, under the
certificate of incorporation and bylaws of the Company or under any agreement to
which the Company is a party, or otherwise.

2

--------------------------------------------------------------------------------

2.5.    Absence of Defaults

        The Company is not in any violation of its certificate of incorporation
or by laws or in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any material contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company is a party or by which it may
be bound, except for such defaults that would not have a material adverse effect
on the financial condition or results of operations of the Company and its
subsidiaries, taken as a whole (collectively, "Material Adverse Effect").

2.6.    Description of the Shares

        The Shares being sold pursuant to this Agreement conform in all material
respects to the statements relating thereto contained in the prospectus
supplement, dated November 4, 2003, to the prospectus, dated October 2, 2002
(collectively, the "Prospectus").

2.7.    Litigation

        There is no action, suit, proceeding, inquiry or investigation before or
by any court or governmental agency or body, domestic or foreign, now pending,
or, to the knowledge of the Company, threatened against or affecting the Company
that is required to be disclosed in the Registration Statement and the
Prospectus (other than as stated therein), or that would result in a Material
Adverse Effect.

2.8.    REIT Status

        Commencing with its taxable year ended December 31, 1994, the Company
was organized and has operated in conformity with the requirements for
qualification and taxation as a real estate investment trust under the Internal
Revenue Code of 1986, as amended (the "Code"), and its proposed method of
operation will enable it to continue to meet the requirements for qualification
and taxation as a real estate investment trust under the Code for each of its
subsequent taxable years, and no actions have been taken (or not taken that are
required to be taken) that would cause such qualification as a real estate
investment trust to be lost.

2.9.    Brokers or Finders

        Other than the Placement Agent Fee (as defined herein), the Company is
not liable, contingently or otherwise, for the payment of brokerage or finders'
fees or agents' commissions or other similar payments in connection with this
Agreement or the transactions contemplated hereby.

3

--------------------------------------------------------------------------------

3.     REPRESENTATIONS AND WARRANTIES OF CLARION AND CLARION FUND

        Each of Clarion and Clarion Fund, severally and jointly, hereby
represents and warrants to the Company as follows:

3.1.    Organization and Ownership of Clarion and Clarion Fund

        Clarion is a limited partnership duly organized, validly existing and in
good standing under the laws of the State of Delaware. Clarion has all requisite
partnership power and partnership authority to enter into this Agreement and to
perform its obligations hereunder. Clarion Fund is a trust duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Clarion Fund has all requisite trust power and trust authority to enter into
this Agreement and to perform its obligations hereunder.

3.2.    Due Authorization

        This Agreement has been duly authorized, executed and delivered on
behalf of each of Clarion and Clarion Fund and, assuming due authorization,
execution and delivery by the Company, is enforceable against each of Clarion
and Clarion Fund in accordance with its terms except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors' rights generally or (ii) the availability of
equitable remedies may be limited by equitable principles of general
applicability. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein have been duly authorized
by all necessary actions on behalf of each of Clarion and Clarion Fund.

3.3.    Ownership and Transfer Limitations

        Each of Clarion and Clarion Fund has received complete copies of the
Company's Certificate of Incorporation ("Certificate of Incorporation"),
understands the restrictions on ownership and transfer of ownership in the
Company included in Article 12 of the Certificate of Incorporation and as
described in the Prospectus and the documents incorporated by reference therein,
and shall comply with such restrictions contained therein.

3.4.    Absence of Default

        The performance of the obligations contained herein or contemplated
hereby does not violate any material contract, indenture, mortgage, deed of
trust, loan or credit agreement, note, lease or other agreement or instrument to
which each of Clarion and Clarion Fund is a party or by which it may be bound,
except for such violations that would not materially adversely affect the
ability of each of Clarion and Clarion Fund to perform its respective
obligations hereunder or contemplated hereby.

4

--------------------------------------------------------------------------------

3.5.    Source of Fund

        At the Closing, Clarion Fund shall have available sufficient funds
necessary to pay the Purchase Price and otherwise to satisfy its obligations
hereunder.

3.6.    Brokers or Finders

        No agent, broker, investment banker or other firm or person, including
any of the foregoing that is an affiliate of either of Clarion or Clarion Fund,
is or will be entitled to any broker's or finder's fee or any other commission
or similar fee from either Clarion or Clarion Fund in connection with this
Agreement or the transactions contemplated hereby for which the Company or any
of its subsidiaries will be responsible.

4.     CONDITIONS TO CLOSING; POST-CLOSING OBLIGATION OF THE COMPANY

4.1.    Conditions to Obligations of Clarion and Clarion Fund

        The obligations of Clarion and Clarion Fund to severally and jointly to
purchase and pay for the Shares at the Closing are subject to satisfaction or
waiver of each of the following conditions precedent:

        (a)   The representations and warranties of the Company contained herein
shall have been true and correct in all respects on and as of the date hereof,
and shall be true and correct in all respects on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing (except for representations and warranties that
speak as of a specific date or time other than the date of the Closing (which
need only be true and correct in all respects as of such date or time)), other
than, in all such cases, such failures to be true and/or correct as would not
have a Material Adverse Effect.

        (b)   There shall not be in effect any order, decree or injunction of a
court or agency of competent jurisdiction that enjoins or prohibits consummation
of the transactions contemplated hereby and there shall be no pending actions
that would have a material adverse effect on the ability of the Company to
consummate the transactions contemplated hereby or to issue the Shares.

        (c)   The Company shall have delivered to Clarion Fund on the Closing
Date copies of duly executed certificates representing the Shares being
purchased pursuant to the Offering (with original unit certificates to be
delivered promptly following the Closing Date).

4.2.    Conditions to Obligations of the Company

        The obligations of the Company to issue and sell the Shares at the
Closing are subject to satisfaction or waiver of each of the following
conditions precedent:

5

--------------------------------------------------------------------------------

        (a)   The representations and warranties of each of Clarion and Clarion
Fund contained herein shall have been true and correct in all respects on and as
of the date hereof, and shall be true and correct in all respects on and as of
the Closing, with the same effect as though such representations and warranties
had been made on and as of the date of the Closing (except for representations
and warranties that speak as of a specific date or time other than the date of
the Closing (which need only be true and correct in all respects as of such date
or time)), other than, in all such cases, such failures to be true and/or
correct as would not materially adversely affect the ability of either Clarion
or Clarion Fund to perform its obligations hereunder or contemplated hereby.

        (b)   There shall not be in effect any order, decree or injunction of a
court or agency of competent jurisdiction that enjoins or prohibits consummation
of the transactions contemplated hereby and there shall be no pending actions
that would reasonably be expected to have a material adverse effect on the
ability of either Clarion or Clarion Fund to consummate the transactions
contemplated hereby or to issue the Shares.

4.3.    Post-Closing Obligation of the Company

        Within ten (10) days from the Closing, the Company shall pay to Clarion
an amount equal to $210,000 as a placement agent fee (the "Placement Agent
Fee"). Such payment shall be made by wire transfer of immediately available
funds to a bank account maintained by or for the benefit of Clarion and as set
forth on Schedule 4.3 hereto.

5.     MISCELLANEOUS

5.1.    Counterparts

        This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall be effective when one
or more counterparts have been signed by each party hereto and delivered to the
other party. Copies of executed counterparts transmitted by telecopy, telefax or
other electronic transmission service shall be considered original executed
counterparts for purposes of this Agreement, provided receipt of copies of such
counterparts is confirmed.

5.2.    Governing Law

        THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF VIRGINIA WITHOUT REFERENCE TO THE CHOICE OR CONFLICT
OF LAW PRINCIPLES THEREOF.

5.3.    Entire Agreement

        This Agreement contains the entire agreement between the parties hereto
with respect to the subject matter hereof and there are no agreements,
understandings, representations or warranties between the parties other than
those set forth or referred to herein. This Agreement is not intended to confer
upon any person not a party hereto (and their successors and assigns) any rights
or remedies hereunder.

6

--------------------------------------------------------------------------------

5.4.    Notices

        All notices and other communications hereunder shall be sufficiently
given for all purposes hereunder if in writing and delivered personally, sent by
documented overnight delivery service or, to the extent receipt is confirmed,
telecopy, telefax or other electronic transmission service to the appropriate
address or number as set forth below.

Notices to the Company shall be addressed to:

The Mills Corporation
1300 Wilson Boulevard, Suite 400
Arlington, VA 22209
Attention: Thomas E. Frost, Executive Vice President and General Counsel
Telecopy Number: (703) 526-5155

with a copy (which shall not constitute notice) to:

Hogan & Hartson L.L.P.
555 Thirteenth Street, N.W.
Washington, DC 20004-1109
Attention: Bruce W. Gilchrist, Esq.
Telecopy Number: (202) 637-5910

Notices to either of Clarion or Clarion Fund shall be addressed to:

Clarion CRA Securities, L.P.
259 North Radnor Chester Road
Suite 205
Radnor, PA 19087
Attention: Ms. Heather A. Trudel, Senior Vice President
Telecopy Number: (610) 964-0410

5.5.    Headings

        The section and other headings contained in this Agreement are inserted
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.

7

--------------------------------------------------------------------------------

5.6.    Amendments and Waivers

        This Agreement may not be modified or amended except by an instrument or
instruments in writing signed by both parties. No failure or delay by either
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof, or the exercise of any other right, power or
privilege hereunder. No waiver of any terms or conditions of this Agreement
shall be deemed to be a waiver of any subsequent breach of any term or
condition. All waivers must be in writing and signed by both parties.

5.7.    Expenses

        Except as set forth in this Agreement, whether or not the Closing is
consummated, all legal and other costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such costs and expenses.

5.8.    Severability

        Any provision hereof that is invalid or unenforceable shall be
ineffective to the extent of such invalidity or unenforceability, without
affecting in any way the remaining provisions hereof.

5.9.    Further Assurances

        The parties agree that, from time to time, whether before, at or after
the Closing, each of them will execute and deliver such further instruments of
conveyance and transfer and take such other action as may be necessary,
appropriate or desirable to carry out the purposes and intents hereof.

[Signatures on following page]

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement, or have caused this Agreement to be duly executed on their behalf, as
of the day and year first above written.

  COMPANY:   THE MILLS CORPORATION
 
 
 
/S/ M. SCOTT DECAIN

--------------------------------------------------------------------------------

      Name: M. Scott DeCain       Title: Senior Vice President, Capital Markets
 
CLARION:
 
CLARION CRA SECURITIES, L.P.
 
 
 
By:
ING REI Holding Inc., its general partner
 
 
 
 
/S/ PETER ZAPPULLA

--------------------------------------------------------------------------------

        Name:  Peter Zappulla         Title:    Secretary
 
CLARION FUND:
 
ING CLARION REAL ESTATE INCOME FUND
 
 
 
 
        /S/ PETER ZAPPULLA

--------------------------------------------------------------------------------

      Name: Peter Zappulla       Title: Chief Financial Officer

9

--------------------------------------------------------------------------------



QuickLinks


PURCHASE AGREEMENT
